DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11-15, filed on 10/15/2021, with respect to objection to the specification and 35 U.S.C. 102(a) (1) rejection of claims 1, 10, and 19 have been fully considered and are persuasive.  The objection to the specification and 35 U.S.C. 102(a) (1) rejection of claims 1, 10, and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a communications apparatus comprising: a processor; and a transceiver, wherein, the processor is configured to generate first indication information, wherein the first indication information is used to indicate a precoding matrix, the precoding matrix is applied to at least one antenna panel and comprises at least one precoding vector, each precoding vector comprising at least one subvector, each subvector corresponds to an antenna port on the antenna panel and comprises two polarization vectors, and each polarization vector is generated by performing a weighted combination on a plurality of basis vectors, and the transceiver is al) can be decomposed into a vector representing azimuth and elevation channel response for a given pair of an azimuth angle and an elevation angle; but fails to disclose each subvector corresponds to an antenna port on the antenna panel and comprises two polarization vectors, and each polarization vector is generated by performing a weighted combination on a plurality of basis vectors, wherein the two polarization vectors comprise a first polarization vector and a second polarization vector that respectively correspond to two polarization directions of a dual polarization antenna.  This distinct feature has been added to independent claim 1, and similar feature has been added to independent claims 10 and 19, thus rendering claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/23/2021